UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-531



In Re: HOMER W. WALKER,

                                                         Petitioner.



      On Petition for Writ of Mandamus.     (CA-96-1034-5-BR)


Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Homer W. Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Homer W. Walker has filed a petition for a writ of mandamus

seeking an order from this court compelling the district court

judge presiding over Walker's actions to recuse himself. Mandamus
is a drastic remedy to be used only in extraordinary circumstances.

See Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).
Mandamus relief is only available when there are no other means by

which the relief sought could be granted, See In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal. See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the re-

lief he desires" and that his right to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Walker has not made such a showing. Accordingly, we deny

mandamus relief.* We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




    *
      In light of this disposition, Walker's motions to expedite
and to waive local rules are hereby denied.

                                2